DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicant’s arguments are solely directed to the contents of the Declaration, which is addressed below.
The claim objection is withdrawn. A new 35 U.S.C. 112(b) rejection is entered in view of the claim amendments.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 8/8/2022 is insufficient to overcome the rejection of claims 14-15, 17 and 21-23 based upon 35 U.S.C. 103 over Hu et al. (US 2018/0036840) as set forth in the last Office action because: The Declaration does not establish that the claimed alloy achieves unexpected results. The invention disclosed in Hu is directed to a HEA for welding members together (Hu, [0003]). The members to be welded together are expressly disclosed to be aluminum and steel (see, e.g., [0036]). Hu further expressly discloses the weld is a weld nugget extending through the members ([0029]). The claimed product therefore achieves the same results as those disclosed in Hu. Accordingly, the Declaration does not establish the presence of unexpected results over the prior art and is insufficient to overcome the obviousness rejection of record.
Furthermore, the single data point is not commensurate in scope with the broadly recited limitations of claim 14. At the least, the Declaration would only cover the particular composition in the example of the Declaration. At best, the Declaration covers that class of HEA having Al as a principal minor element, and Cu, Fe, Mn and Ni as principal major elements. See MPEP 716.02(d). For these reasons, the single example is not considered to be commensurate in scope with the broadly recited alloy of the claims and it is insufficient to overcome the obviousness rejection of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15, 17-18, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “a first member comprising steel or an alloy of steel”. This limitation is indefinite. It is unclear what difference in scope exists between the term “steel” and “alloy of steel”. One of ordinary skill in the art would understand these terms to be synonymous; yet, the claim language suggests otherwise by presenting them in the alternative. Accordingly, one of ordinary skill in the art cannot ascertain the exact metes and bounds of the invention and the claim is indefinite. Dependent claims are indefinite by virtue of dependence from an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0036840).
Regarding claims 14-15 and 24, Hu teaches a multi-material component comprising a high entropy alloy joining a first member to a second member (¶ 4). The first member may be aluminum alloy and the second member steel (¶ 4). Hu teaches the high entropy alloy may contain at least four principal elements or at least five principal elements (corresponding to the claimed principal major elements), each comprising 5 to 90 at% of the high entropy alloy (¶ 22). These principal elements include Al, Cu, Fe, Ni, Cr and Mn (¶ 22). Hu also teaches the high entropy alloy may contain one or more minor elements (corresponding to the claimed principal minor elements) (¶ 24). Thus, an alloy containing six principal elements is suggested by the disclosure of Hu. The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 17 and 25-26, Hu teaches the high entropy alloy may contain Mn 5-90 at%, preferably 5-35 at%, Fe 5-35 at%, Cr 5-35 at%, Ni 5-35 at%, Al <5 at% and Cu 5-35 at% (¶ 22). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 21-23, Hu teaches the high entropy alloy comprises a single phase FCC crystal structure (¶ 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784